Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 6-7, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140218321 A1) modified by Jang et al. (US 9189016 B2) and further in view of  Bae et al. (US 20170115701 A1).
Re claim 1: Lee discloses an electronic device (200 in fig 7), comprising: 
a first housing (see fig A) comprising a first upper surface (see fig A), a first lower surface (see fig A), a first side surface (i.e., left side surface that is away from hinge 242 in fig 7), and a second side surface (i.e., right side surface that is connected to hinge 242 in fig 7) disposed at the opposite side of the first side surface;
a second housing (see fig A) comprising a third side surface (i.e., left side surface that is connected to hinge 242 in fig 7) and a second upper surface (see fig A); 
a connection member (hinge 242 in fig 7) configured to rotatably connect the first housing and the second housing; 
a flexible display (220 in fig 7) mounted in the first housing and the second housing , wherein the flexible display is extended along the first upper surface, the first side surface, the first lower surface and the second upper surface.
Lee fails to disclose a first window formed with the first upper surface and made of a first material such that a screen output from the flexible display being viewable through the first window, wherein the first material is hard material, and wherein at least part of the first housing including the first side surface abuts the first window.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible display of Lee with a first window made of a reinforced glass material in order protect a portion of the flexible display that is mounted on the first upper surface, with a transparent cover window that is strong, rigid and impact-resistant. Accordingly, in the device of Lee in view of Jang, since the first side surface abuts the first upper surface, the first side surface also abuts the first window covering the first upper surface.
Lee in view of Jang fails to disclose a second window extended from the first lower surface to the second upper surface and made of a second material, a screen output from the flexible display being viewable through the second window, the second window being foldable, wherein the first material of the first window is different from and harder than the second material of the second window, and wherein the at least part of the first housing including the first side surface abuts the second window.
Bae discloses a foldable display device (20 in figs 23-26) comprising a first housing (210 in fig 23), a second housing (220 in fig 23), and a connection member (hinge unit 250 in fig 23) configured to rotatably connect the first housing and the second housing, a flexible display (flexible display 240 in fig 23) mounted 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend a transparent cover window, from the first lower surface to the second upper surface, over the flexible display in order to protect the flexible display with a transparent cover window that is flexible/foldable and impact-resistant. Accordingly, in the device of Lee in view of Jang and Bae, since the first side surface (see fig A) abuts the first lower surface (see fig A), the first side surface also abuts the second window covering the first lower surface. Additionally, the bezel portion of Bae would result in an opaque region on the at least part of the first housing including the first side surface.



    PNG
    media_image1.png
    827
    963
    media_image1.png
    Greyscale

Re claim 2: Lee in view of Jang and Bae discloses the electronic device, wherein the first material (Jang: reinforced glass; column 11, lines 17-20) is harder than the second material (Bae: transparent protective panel 43 in fig 4; paragraph 108; herein, protective panel 43 has to be flexible in order to be foldable).
Re claim 3: Lee in view of Jang and Bae discloses the electronic device, wherein the first material comprises glass (Jang: reinforced glass), and the second material 
Re claim 4: Lee in view of Jang and Bae discloses the electronic device, wherein at least a partial area of the second window (Bae: transparent protective panel 43 in fig 4; paragraph 108) corresponding to a connection area of the second side surface and the third side surface is folded according to a rotation of the first housing and the second housing by the connection member (Lee: hinge 242 in fig 7).
Re claim 6 Lee in view of Jang and Bae discloses the electronic device, wherein an area of the flexible display corresponding to the first side surface is fixed to a form bent to the outside to be mounted in the first side surface (Lee: see 224 in figs 7-8).
Re claim 7: Lee in view of Jang and Bae discloses the electronic device, wherein an area of the flexible display corresponding to the second side surface and the third side surface is mounted in the first lower surface and the second upper surface so as to fold (Lee: see 226 in figs 7-8).
Re claim 9: Lee in view of Jang and Bae discloses the electronic device, wherein the connection member is integrally formed with the first housing or the second housing (Lee: see embodiment of fig 1).
Re claim 10: Lee in view of Jang and Bae discloses the electronic device, wherein the electronic device has a folding state (Lee: see fig 4A, for example) in which the first lower surface of the first housing and the second upper surface of the second housing are folded to face about the connection member or an unfolding state (Lee: see fig 6A, for example) in which the first lower surface of the first housing and the second upper surface of the second housing are unfolded to position on a single plane (Lee: 
Re claim 11: Lee in view of Jang and Bae discloses the electronic device, wherein, in a state in which the electronic device is folded (Lee: see fig 4A, for example), a flexible display area (Lee: 222 + 224 in figs 7-8) corresponding to the first upper surface and the first side surface is exposed to the outside.
Re claim 12: Lee in view of Jang and Bae discloses the electronic device, wherein, in a state in which the electronic device is folded, the electronic device is configured to (i.e., functional language) activate a screen in at least a portion of a flexible display area corresponding to the first upper surface and to deactivate a screen in a flexible display area corresponding to the first lower surface and the second upper surface (Lee: see paragraph 26).
Re claim 13: Lee in view of Jang and Bae discloses the electronic device, wherein, in a state in which the electronic device is folded (i.e., partially folded), the electronic device is configured to activate a flexible display area corresponding to the first side surface (Lee: see icon ICN in fig 4B) and to deactivate a flexible display area corresponding to the first lower surface and the second upper surface (Lee: see paragraphs 59, 26).
Re claim 18: Lee discloses the electronic device, comprising: 
a first housing (see fig A) comprising a first upper surface (see fig A), a first lower surface (see fig A), and a first side surface (i.e., left side surface that is away from hinge 242 in fig 7); 

a flexible display (220 in fig 7) mounted to cover the first upper surface (222 in figs 7-8), the first lower surface (see fig A) and the first side surface (224 in figs 7-8) of the first housing and the second upper surface (226 in figs 7-8) of the second housing. 
Lee fails to disclose a first window configured to cover a sub-area of the flexible display corresponding to the first upper surface and the first side surface of the first housing such that a screen output from the flexible display being viewable through the first window, wherein the first window is made of a first material, and wherein at least part of the first housing including the first side surface abuts the first window. 
Jang discloses a display (251b in fig 6), and a transparent cover window (251a in fig 6) covering the display such that the display is viewable through the transparent cover window (see figs 3A, 4), wherein the transparent cover window is made of a hard material (i.e., reinforced glass; column 11, lines 17-20). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible display of Lee with a first window made of a reinforced glass material in order protect a portion of the flexible display that is mounted on the first upper surface and the first side surface, with a transparent cover window that is strong, rigid and impact-resistant. Accordingly, in the device of Lee in view of Jang, since the first side surface abuts the first upper surface, the first side surface also abuts the first window covering the first upper surface.


Bae discloses a foldable display device (20 in figs 23-26) comprising a first housing (210 in fig 23), a second housing (220 in fig 23), and a connection member (hinge unit 250 in fig 23) configured to rotatably connect the first housing and the second housing, a flexible display (flexible display 240 in fig 23) mounted in the first housing and the second housing, and wherein the first housing and the second housing comprise a bezel (210-1, 220-1 in fig 24) to protect the flexible display, wherein the flexible display (240) comprising a flexible display panel (flexible display panel 41 in fig 4), and a cover window (transparent protective panel 43 in fig 4; paragraph 108) covering the flexible display such that the flexible display is viewable through the cover window, wherein the cover window is foldable (herein, flexible display is foldable).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend a transparent cover window, from the first lower surface to the second upper surface, over the flexible display in order to protect the flexible display with a transparent cover window that is flexible and impact-resistant. Accordingly, in the device of Lee in view of Jang and Bae, since the first side .
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140218321 A1) modified by Jang et al. (US 9189016 B2), Bae et al. (US 20170115701 A1) and further in view of Ikeda et al. (US 9779653 B2).
Lee in view of Jang and Bae discloses the electronic device.
Lee in view of Jang and Bae fails to disclose that a plane of the first window is positioned lower than that of the first housing.
Ikeda discloses an electronic device (150 in fig 19A), wherein a bezel portion (support panels 155a and 155b in fig 19A) surrounds a flexible display (152 in figs 19A-19C) so that a plane of the flexible display is positioned lower than that of the bezel portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a bezel portion with the first housing and second housing of the electronic device for providing additional strength and protection to the flexible display. 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140218321 A1) modified by Jang et al. (US 9189016 B2), Bae et al. (US 20170115701 A1) and further in view of Chen (US 20090021666 A1).
Lee in view of Jang and Bae discloses the electronic device.

Chen discloses an electronic device (200 in figs 5A-5B) comprising a housing (210) for accommodating a foldable display (100) and a keyboard (see fig 5A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a keyboard in at least a partial area of the first upper surface in order to provide additional input means to the foldable display.
8.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140218321 A1) modified by Jang et al. (US 9189016 B2), Bae et al. (US 20170115701 A1)  and further in view of Kudo et al. (US 20040222943 A1).
Re claim 14: Lee in view of Jang and Bae discloses the electronic device, comprising a processor.
Lee in view of Jang and Bae fails to disclose a single display driver circuit configured to drive the flexible display, wherein the display driver circuit comprises a gate driver and a source driver; and wherein the processor is configured to activate a flexible display area corresponding to the first upper surface using the source driver and to deactivate a screen corresponding to the first lower surface and the second upper surface using the source driver.
Kudo discloses a display driver circuit (see fig 3) configured to drive a display (main screen 203 and sub screen 204 in fig 3), wherein the display driver circuit comprises a gate driver (scan driver in fig 3) and a source driver (data driver in fig 3); and wherein a processor (CPU 305 in fig 3) is configured to (i.e., functional language) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a single display driver circuit for driving the flexible display, as shown in the device of Kudo, in order to display an image on a desired area of the flexible display using the display driver circuit.
Re claim 15: Lee in view of Jang and Bae discloses the electronic device.
Lee in view of Jang and Bae fails to disclose a single display driver circuit configured to drive the flexible display, wherein the display driver circuit comprises a gate driver and a source driver, and wherein the electronic device is configured to activate a screen in a flexible display area corresponding to the first upper surface and to deactivate a screen corresponding to the first lower surface and the second upper surface using the gate driver.
Kudo discloses a display driver circuit (see fig 3) configured to drive a display (main screen 203 and sub screen 204 in fig 3), wherein the display driver circuit comprises a gate driver (scan driver in fig 3) and a source driver (data driver in fig 3); and wherein a processor (CPU 305 in fig 3) is configured to (i.e., functional language) activate a display area corresponding to a first screen and to deactivate a display area corresponding to a second screen using the gate driver.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a single display driver circuit for driving the flexible display, as shown in the device of Kudo, in order to display an image on a desired area of the flexible display using the display driver circuit.
s 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140218321 A1) modified by Jang et al. (US 9189016 B2), Bae et al. (US 20170115701 A1) and further in view of Pinedo (US 20030142037 A1).
Re claim 16: Lee in view of Jang and Bae discloses the electronic device.
Lee in view of Jang and Bae fails to disclose a first display driver circuit and a second display driver circuit configured to drive the flexible display, wherein the electronic device is configured to activate a screen in a flexible display area corresponding to the first upper surface using the first display driver circuit, and the electronic device is configured to deactivate a screen corresponding to the first lower surface and the second upper surface using the second display driver circuit.
Pinedo discloses a display device (single logical display in paragraph 38; fig 5) comprising a first display driver circuit (520 in fig 5) configured to drive a first display area (display 1 in fig 5), and a second display driver circuit (522 in fig 5) configured to drive a second display area (display 2 in fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a first display driver circuit and a second display driver circuit for driving the flexible display, as shown in the device of Pinedo, in order to display an image on a desired area of the flexible display using the first and second display driver circuits.
Re claim 17: Lee in view of Jang, Bae and Pinedo discloses the electronic device, wherein the first display driver circuit is configured to (i.e., functional language) activate a screen in a flexible display screen area corresponding to the first side surface.

Lee in view of Jang and Bae fails to disclose that the sub-area and the main area are driven independently.
Pinedo discloses a display device (single logical display in paragraph 38; fig 5) comprising a first display driver circuit (520 in fig 5) configured to drive a first display area (display 1 in fig 5), and a second display driver circuit (522 in fig 5) configured to drive a second display area (display 2 in fig 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a first display driver circuit and a second display driver circuit for driving the flexible display, as shown in the device of Pinedo, in order to display an image on a desired area of the flexible display using the first and second display driver circuits.
Response to Arguments
10.	Applicants’ arguments filed on 1/29/2021 have been fully considered but they are not persuasive.
The applicants argue that the cited references fail to disclose that two windows are implemented on a flexible display; the examiner herein notes that the references of Jang and Bae are used merely to teach the limitation of a cover window on a display screen for protecting the display screen. The examiner has used the reference of Lee for teaching the limitation of a flexible display (220 in fig 7) mounted in the first housing and the second housing.
The applicants argue that Jang describes a single window implemented on a display and fails to disclose two windows implemented on a flexible display.  the first window and the second window, as recited in amended Claim 1. 
The examiner herein notes that Lee discloses a flexible display (220 in fig 7) mounted in the first housing and the second housing, wherein the flexible display is extended along the first upper surface, the first side surface, the first lower surface and the second upper surface (see fig A above); Herein, the first upper surface and the first side surface are exposed to the outside when the electronic device is in a folded position, and the first lower surface and the second upper surface are protected inside the first housing and the second housing in the folded position. Therefore, the first lower surface and the second upper surface of Lee can be provided with a transparent window that is flexible/foldable and scratch-resistant (as shown in the reference of Bae), while the first upper surface and the first side surface of Lee can be provided with a transparent window that is strong, rigid and impact-resistant (as shown in the reference of Jang). 
The examiner further notes that in the device of Lee in view of Jang and Bae, since the first side surface of Lee abuts the first upper surface of Lee, the first side surface of Lee also abuts the first window covering the first upper surface Lee. Similarly, in the device of Lee in view of Jang and Bae, since the first side surface of Lee abuts the first lower surface of Lee, the first side surface of Lee also abuts the second window covering the first lower surface of Lee.
The examiner also notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIDHI THAKER/Primary Examiner, Art Unit 2835